Citation Nr: 1752485	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include chronic adjustment disorder, major depression, attention deficit disorder (ADD), and attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as the result of asbestos and lead paint primer exposure.

3.  Entitlement to service connection for a skin disorder to include a rash of the feet and hands. 

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection a right knee disability.

9.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Shirley M. Drath


WITNESS AT HEARING ON APPEAL

S. D.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1969.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran's representative appeared before the undersigned at a Board hearing via video conference from the RO.  At that time, she stated that the Veteran was unable to appear for the hearing due to his incarceration, and she requested that she be permitted to read a statement into the record and present some argument on the Veteran's behalf as well.  It was also noted that the Veteran was appealing the issues listed on the front page of this decision.  In December 2015, the Board remanded this appeal.  


FINDINGS OF FACT

1.  A psychiatric disorder other than PTSD, to include chronic adjustment disorder, major depression, ADD, and ADHD is not attributable to service.  

2.  A respiratory disorder to include COPD and emphysema, to include as the result of asbestos and lead paint primer exposure is not attributable to service.  

3.  Dermatitis and tinea pedis are attributable to service.

4.  A thoracolumbar disability was not manifest during service, arthritis was not manifest within one year of separation, and current thoracolumbar disability is not attributable to or related to service.

5.  A cervical spine disability was not manifest during service, arthritis was not manifest within one year of separation, and current cervical disability is not attributable to or related to service.

6.  A left shoulder disability was not manifest during service, arthritis was not manifest within one year of separation, and current left shoulder disability is not attributable to or related to service

7.  The Veteran does not have a right shoulder disability which is attributable to service.  

8.  A right knee disability was not manifest during service, arthritis was not manifest within one year of separation, and current right knee disability is not attributable to or related to service.

9.  A left knee disability was not manifest during service, arthritis was not manifest within one year of separation, and current left knee disability is not attributable to or related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD, to include chronic adjustment disorder, major depression, ADD, and ADHD, was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

2.  A respiratory disorder to include COPD and emphysema, was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

3.  Dermatitis and tinea pedis were incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

4.  A thoracolumbar disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

5.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

6.  A left shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

7.  A right shoulder disability was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

8.  A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

9.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claims and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflect that in June 1969, the Veteran was treated for dyshidrosform eczema of the hands and feet.  He was given topical cream.  The Veteran was separated from service in October 1969.

February 1980 records of a private hospital documented a left patella fracture.

January 2002 records noted that the Veteran was initially observed to have an adjustment disorder.  In February 2002, the Veteran was treated for seborrheic dermatitis.  In January 2004, the Veteran was seen for lower respiratory symptoms.  In January 2004, the Veteran reported having a rash on his left foot and ankle.  He was given antifungal cream.  In January and February 2004, the Veteran reported a backache.  He also complained of left leg/knee pain.  The Veteran said he had had the problem for a while.  Chronic back pain with a small disc bulge and degenerative changes of the left knee were diagnosed.  In February 2004, the Veteran underwent a mental health evaluation, but no diagnosis was made.  However, another clinical record noted that the Veteran had an adjustment disorder.  A July 2005 chest x-ray revealed clear lungs.

Records dated in 2007 to 2008 continued to show complaints of back pain with notations of arthritis.  X-rays showed degenerative changes in the left acromioclavicular joint.  X-rays also showed right knee patellofemoral degenerative disease.  March 2007 x-rays revealed degenerative changes of the thoracolumbar spine.  June 2007 chest x-rays showed mild pulmonary vascular congestion and pulmonary edema as well as scarring of the left lung base.  In June 1007, the Veteran was treated for a groin rash.

In January 2008, the Veteran was treated for COPD and bronchitis.  In January 2008, it was noted that the Veteran had emphysema with possible bronchitis.  In February 2008, it was noted that 2005 x-rays showed left knee arthritis.  In February 2008, neck and back pain were also noted.  In March 2008, it was noted that the Veteran had left knee, coccyx, lumbar, cervical degenerative joint and disc disease.  In April 2008, the Veteran reported that he was diagnosed with emphysema in the 1990's and began using inhalers in 2005.

In November 2008, it was noted that the Veteran had COPD and was treated for it.  In 2009, it was indicated that the Veteran used an inhaler and continued treatment for COPD to include with bronchitis.  A February 2009 x-ray showed mild streaky opacities in the bases.  In March 2009, it was noted that chest x-rays were normal.  In April 2009, he was diagnosed as having an anxiety disorder.  He was thereafter diagnosed with PTSD.  In May 2009, the Veteran continued to report knee and back complaints as well as having a rash on his left hand and feet, diagnosed  as dermatitis.  In June 2009, he additionally reported shoulder pain.  X-rays dated in June 2009 showed degenerative joint disease.

In an undated letter, Dr. D.M. indicated that although he was not rendering a formal medical evaluation of the Veteran, he was giving a recount of his observations of the Veteran.  With regard to his lungs, he had chronic respiratory distress evidenced by a chronic cough, expiratory difficulty (emphysemic symptoms), wheezing at the end of expiration and an inability to sustain even moderate physical exertion.  Dr. M. indicated that the Veteran's exposure to Red Lead Primer and a chronic intake of asbestos fibers, while a Navy seaman, would easily account for his chronic respiratory distress.  Dr. M. further indicated that the fact that the Veteran broke his tailbone (coccyx) and damaged his vertebral disk from falls he experienced on a Navy ship, would explain his chronic back pain.  He stated that the Veteran expressed swelling and pain in his knees on a frequent basis and displayed loss and/or lack of flexibility and mobility in his knees and back that strongly suggested some degree/form of arthritis.  The physician also discussed PTSD symptoms.  The Board notes that since the examiner did not examine the Veteran or conduct a review of his records, the examiner's opinion is of diminished probative value.  

In September 2016, the Veteran was afforded a VA examination which diagnosed PTSD and no other psychiatric impairment.  The examiner stated that he was asked for opinions on some other mental health disorders including chronic adjustment disorder, major depression, attention deficit disorder and ADHD.  The examiner opined that the Veteran does not have chronic adjustment disorder related to the military, because he meets criteria for PTSD and PTSD takes precedence over the diagnosis of adjustment disorder in this case.  Also, in his opinion, the Veteran's depression symptoms are better explained on the basis of his PTSD.  Negative alterations of mood, blaming self for stressful experiences that happened, negative feelings, and decreased interest in activities are all symptoms of PTSD.  The Veteran did not mention ADD with or without hyperactivity and he did not appear to be hyperactive during the session.  The examiner stated that a diagnosis of ADHD or ADD pre-supposes that the symptoms for the diagnosis first occurred in childhood or adolescence.  Therefore, it was the examiner's opinion that it is less likely than not that the Veteran would have ADHD or ADD that was incurred in or caused by his military service. 

In February 2017, the Veteran was afforded a respiratory examination.  Asthma and COPD were both diagnosed, noted to be initially diagnosed in 2007.  The Veteran also reported a history of emphysema.  The examiner noted that the Veteran had a history of inservice asbestos exposure as well as a history of cigarette smoking.  The examiner opined that the respiratory condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran's COPD and its exacerbations started in 2004.  He left the Navy in 1969.  He has a smoking history which the examiner indicated is the most likely cause of his COPD.  This condition is not due to asbestosis or exposure to lead paint in 1969.  The examiner noted that the Veteran does not have a history of mesothelioma, a condition directly linked to asbestos exposure.

In February 2017, the Veteran was afforded a VA skin examination.  The examiner noted that the STRs showed a consult for dermatology (rash on feet) dated in June 1969 which gave a diagnosis of dyshidrosform eczema.  The rash resolved with treatment.  There are no other notes since then with this diagnosis.  There are notes dated in January and July 2005 noting a fungal infection of the feet (tinea pedis).  There are no medical notes mentioning this diagnosis while in the Navy.  The Veteran noted that he had dermatitis in hands, feet and ankles in the Navy.  He stated it went away.  He related that it had come back throughout the years and it "comes and goes."  Currently he was under treatment for dermatitis on the ankles and feet, and between the fingers.  Currently, he was not having a problem with this condition.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran had a diagnosis of dyshidrosform eczema of his feet in service.  It was treated and went away.  While in prison, he had been treated in the past (2005) with Tolnaftate cream for tinea (fungal infection) and for dermatitis.  It was not a service connected condition.

In February 2017, the Veteran was afforded a spine examination.  The diagnosis was degenerative arthritis of the spine.  The examiner noted that this condition was first noted in February 2004.  X-rays from February 2007 showed mild disc space narrowing at T12/L1 and L4/5 with mild osteophytic spurring.  A second x-ray dated in August 2006 showed posterior displacement of the distal segment of the coccyx consistent with old trauma.  A review of printed notes shows an October 1994 electrodiagnostic study denoting a right L5 radiculopathy with peripheral neuropathy in the lower extremities.  An October 2005 evaluation noted multilevel facet hypertrophy and osteophytes with no spina bifida occulta.  There is a note outlining an episode of low back pain on February 1968 prior to service.  The history noted back pain as a teenager that increased at age 18 after a fall down stairs.  This was not noted on his induction physical examination.  There is a note citing lumbosacral strain and spina bifida occulta prior to service.  Again, none of this was noted in his service records.  The Veteran noted his low back pain started when he fell through a ship hatch in 1969.  He stated he had had a number of subsequent injuries, such as when he was run over by a truck in 1996 while changing a tire.  Pain was in the L4/5 area and he stated he had bulging discs there.  There was no radiation of the pain.  The back ached all the time.  No loss of bowel or bladder control was noted.  He also noted several motor vehicle/motorcycle accidents over the years.  The examiner opined that the back condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran's induction and discharge physical examinations made no mention of back problems.  The examiner did not see sick call documentation of his falling down a hatch in 1969 while in the Navy.  He sustained an injury in 1996 (post-service) when he was hit by a vehicle while changing a tire on the roadside. The examiner did not see evidence of any lasting lumbar spine injury in the Navy.  X-rays showed degenerative changes in the lumbar spine, which are age-related.  There is no spina bifida occulta on the most recent x-rays.  He has also had several motor vehicle/motorcycle accidents since his service.

In February 2017, the Veteran was afforded a VA neck examination and was diagnosed as having cervical strain.  The examiner noted that there was a note dated in October 2007 indicating cervical pain.  Cervical computerized tomography scan in October 1994 showed a mild disc bulge C4/5.  He had a back and neck injury in April 2004 which in jail that was treated conservatively.  The Veteran noted neck pain since he fell through a ship hatch in 1969.  He had had a number of accidents since the Navy in automobiles and on motorcycles.  Pain was at the thoracolumbar junction.  Sometimes the pain radiated to the skull or into the thoracic spine, but not into the upper extremities.  The examiner stated that the neck condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the cervical spine pain was not noted on the Veteran's discharge physical examination from the Navy and there were no records noting the fall into the hatch that the Veteran alleges.  The Veteran gave a history of a number of accidents involving motor vehicles and motorcycles which could certainly have affected his cervical spine. Cervical spine X-rays showed degenerative changes which are age-related.

In February 2017, the Veteran was afforded a VA examination which diagnosed left shoulder strain and impingement syndrome.  No right shoulder disability was diagnosed.  The Veteran examiner noted that in March 2007, a medical note dated states "left shoulder pain since surgery in 1998".  Records indicated blunt trauma to the left shoulder in September 1993 resulting in a fractured left clavicle and left 2nd-4th ribs that occurred due to a 15 foot fall.  He also fractured the left transverse process of T1.  The Veteran noted that he injured the left shoulder when he fell down a ship hatch in 1969.  He stated he had had this problem since then.  The fractures were sustained when he "got run over fixing a flat tire."  This was, then, according to the Veteran, not due to a fall.  The Veteran also noted that he had had several motor vehicle/motorcycle accidents over the years after leaving the Navy.  The examiner opined that the left shoulder condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran noted that he fell down a ship hatch in the Navy in 1969.  The examiner did not find any documentation of this accident.  He also noted several motor vehicle/motorcycle accidents over the years after leaving the Navy.  He had a more serious accident when he was hit by a vehicle while changing a tire by the roadside.  The examiner felt that this accident was the cause of his current left shoulder pain. 

In February 2017, the Veteran was afforded a VA examination.  The diagnosis was bilateral knee joint osteoarthritis.  The examiner noted that the Veteran had a history of having his left knee "shattered by a truck falling on him" as noted in a medical note dated in March 2006.  The first time this condition was mentioned was "internal derangement of left knee" in February 2004.  X-rays dated in August 2005 showed some arthritic changes and a fixation wire in the left patella.  Knee surgery was noted to have been performed in the 1980s.  Records note a left patellar fracture, surgically treated in February 1980.  Right knee x-rays in May 1992 were normal.  The Veteran noted that he fell through a ship hatch in June 1969.  He injured his left knee and shoulder.  The truck injury happened later, in 1980.  He stated the knee eventually got better after falling through the hatch.  The Veteran notes that, over the years, he had had many motor vehicle/motorcycle accidents since his time in the Navy.  The examiner opined that the knee condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran noted that he fell down a hatch while in the Navy, but the examiner did not find a record of this.  He stated he hurt his left knee and shoulder.  However, the major problem with his left knee occurred when it was shattered by a truck falling on him.  He needed open surgery for left patellar wiring in February 1980.  He also noted several motor vehicle/motorcycle accidents over the years after his service in the Navy.  The examiner felt the greatest contributor to his left knee pain was the accident in 1980 that required surgery.  The right knee has mild osteoarthritis. Therefore the examiner did not feel that these conditions are direct service connected.

The VA examiners reviewed the records, examined the Veteran, and provided rationale with a discussion of the Veteran's history.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to the VA opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examination report opinions outweigh the opinion of Dr. M., since, as noted, he did not examine the Veteran, review the records, or discuss all of the pertinent history.

Psychiatric Disability

The Veteran's past history includes various diagnoses and notations including of chronic adjustment disorder, depression, ADD, and ADHD.  However, during the course of the appeal, the diagnosis has consistently been solely PTSD, which is service connected.  

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this case, the current and only diagnosis during the course of the claim is PTSD which has already been service connected.  The most probative evidence establishes that this is the current diagnosis.  The Veteran is certainly competent to report psychiatric symptoms, but the VA medical opinion is more probative regarding an assessment of underlying diagnosis as well as etiology.  Thus, the most probative evidence establishes there is no present psychiatric disability other than PTSD.  Absent a current diagnosis, service connection is not warranted for any other psychiatric disability.  Therefore, service connection for a psychiatric disorder other than PTSD, to include chronic adjustment disorder, major depression, ADD, and ADHD is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


Respiratory Disability 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."  

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Further, asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty.  

Neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Thus, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The Veteran maintains inservice asbestos exposure.  Even assuming the Veteran had such exposure during service, he does not have a diagnosis of asbestosis (or other noted asbestos-related disorders) and the recent VA opinion did not attribute current diagnoses to asbestos exposure or exposure to Red Lead Primer.  Although Dr. M. indicated that a chronic intake of asbestos fiber by the Veteran as well as exposure to Red Lead Primer, while a Navy seaman, would easily account for his chronic respiratory distress, the examiner did not discuss the specific diagnoses currently or the fact that the Veteran does not have an asbestos-based lung impairment.  Conversely, the VA examiner indicated that the Veteran did not have an asbestos-related lung disorder and that his current respiratory impairment began many years after service and due to cigarette smoking, but unrelated to service.  The VA opinion is the most probative of record.

The Board has considered the Veteran's own opinion that he has lung disabilities which are related to service.  However, the Veteran's opinion by itself is outweighed by actual contemporaneous evidence in this case such as the Veteran's normal STRs including the normal separation examination as well as the post-service evidence showing that respiratory impairment began after service and unrelated thereto.  The contrary findings of the VA examiner, a medical professional who considered the pertinent evidence of record, considered the Veteran's contentions, and found against such a relationship between current respiratory disability and service is accorded more probative value.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

A Skin Disorder to include a Rash of the Feet and Hands

The Board finds that the Veteran is competent to report a skin condition which has inactive and active periods.  He is also credible in that report.  During service, the Veteran was diagnosed with a type of dermatitis.  Although his current diagnosis is tinea pedis, the Board notes that the Veteran has described having skin flare-ups intermittently since service.  

The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for dermatitis and tinea pedis.  

Thoracolumbar Spine, Cervical Spine, Shoulders, and Knees 

At the outset, the Board notes that the Veteran reported an injury involving falling in a hatch during service.  Although this injury is not documented, the Veteran is competent in that report, just as he is competent to report post-service injuries.  

The STRs do not reflect that the Veteran had any residual disabilities of the thoracolumbar spine, cervical spine, left shoulder, or knees, after any inservice injury as his joints were normal on separation and post-service records do not show any disabilities for years.  Moreover, the post-service diagnosis of left knee disability is shown to have incepted with a 1980 injury unrelated to service when the patella was fractured.  The other diagnoses were made following a greater gap in service and subsequent to post-service injuries/events as noted in the VA examination reports and these accidents were credibly reported by the Veteran.  Further, the most probative evidence establishes that current diagnoses are not etiologically related to service, arose unrelated to service and due to other causes, and were not present for many years after service; that is, arthritis was not shown within one year of service.  The Board finds that in light of most probative and credible evidence of record, in the form of service treatment records and post-service clinical records, any assertions of the Veteran regarding continuity of symptomatology are not found credible, and service connection on the basis of a "chronic" disease listed under 38 C.F.R. § 3.309(a) may not be granted.  See Walker, supra.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for arthritis as a chronic disease is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309; Walker, supra.  To the extent that a right shoulder disability is claimed, the Veteran does not currently have a right shoulder diagnosis nor is one shown during the period of the claim.  Likewise, the Board notes that although the VA examiner noted possible preservice diagnoses of back disability, as the Veteran does not currently have those diagnoses, service connection cannot be established for a disability which does not exist and has not been present since the application for disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a psychiatric disorder other than PTSD, to include chronic adjustment disorder, major depression, ADD, and ADHD is denied.

Service connection for a respiratory disorder to include COPD and emphysema, to include as the result of asbestos and lead paint primer exposure is denied.

Service connection is warranted for dermatitis and tinea pedis is granted.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.  

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


